Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the amendment filed on 01/12/2022 and agreements reached during the Examiner initiated interview.
The amendment to the specification received on 01/11/2022 are acceptable.
Claims 9- 24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis (# 64,667) on 02/09/2022. For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. The claim 19 of this application have been amended as follows:

19. (Currently Amended) A management device, used in a mounting system including one or more mounting-related devices and exchanging information with the one or more mounting-related devices via a network, each of the one or more mounting-related devices being provided with a mounting-related processing section configured to 
a display configured to display information to a user;
an input interface configured to receive an instruction from the user;
a communication interface configured to acquire information from the one or more mounting-related devices via the network, and to output information to the one or more mounting-related devices via the network; and
a management computer configured to 
cause stoppage information to display on the display when the communication interface acquires device stoppage information from one of the mounting-related devices based on an error, 
instruct a camera of the one of the mounting-related devices to image a location of the mounting-related processing section where the error occurred,
cause the display to display the image of the location of the mounting-related processing section where the error occurred, and 
cause the communication interface to output a resume command to resume the mounting-related process and a reset command to reset an error count of the one of the mounting-related devices that is incremented each time the error occurs in the one of the mounting-related devices to the one of the mounting-related devices that is stopped without providing information of the error to an operator assigned to the one of the mounting-related devices.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115